
	
		II
		109th CONGRESS
		2d Session
		S. 3817
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Talent introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for certain entities making matching contributions to retirement
		  plans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Match Act of
			 2006.
		2.Tax credit for
			 matching funds for retirement plans
			(a)Allowance of
			 credit
				(1)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
					
						45N.Retirement
				plan investment credit
							(a)Determination
				of amountFor purposes of section 38, the retirement plan
				investment credit determined under this section with respect to any eligible
				entity for any taxable year is an amount equal to the retirement investment
				provided by such eligible entity during the taxable year.
							(b)Retirement
				investmentFor purposes of this section, the term
				retirement investment means, with respect to any taxable year, an
				amount equal to the sum of—
								(1)the aggregate
				amount of qualified savings matches made by the eligible entity under an
				eligible retirement matching program during the taxable year, plus
								(2)$20 with respect
				to each new participating individual of the entity for the taxable year.
								(c)Eligible
				retirement matching programFor purposes of this section—
								(1)In
				generalThe term eligible retirement matching
				program means a program of an eligible entity—
									(A)under which such
				entity provides a qualified savings match for the first $2,000 of qualified
				retirement savings contributions made during the taxable year of an eligible
				individual to a participating retirement plan, and
									(B)which is approved
				by the Secretary as meeting the requirements of paragraph (2).
									(2)Program
				requirementsA program shall not be an eligible retirement
				matching program unless the program meets the following requirements:
									(A)The program
				requires that a deposit of any qualified savings match shall be made not later
				than 90 days after receipt of the qualified retirement savings
				contribution.
									(B)The program
				requires that qualified savings matches shall be provided on a uniform basis to
				eligible individuals.
									(C)The program
				requires that the eligible entity shall not provide a qualified savings match
				to an individual unless the eligible entity—
										(i)has no knowledge
				or reason to believe the individual is not an eligible individual, and
										(ii)exercises
				reasonable due diligence in determining whether an individual is an eligible
				individual for the taxable year in which the individual makes the qualified
				retirement savings contribution.
										(D)The program
				requires that any qualified retirement savings contribution, and any qualified
				savings match attributable to such contribution, may not be distributed before
				the first day of the calendar year following the calendar year in which such
				contribution was made.
									(E)The program
				includes such procedures as required by the Secretary in order to ensure that
				the program operates pursuant to the requirements of this section.
									(F)The program meets
				such other requirements as the Secretary may require.
									(3)Proof of status
				as an eligible individualIn any taxable year in which
				contributions or deferrals are made with respect to a participating retirement
				plan by an individual, an eligible entity—
									(A)may require such
				individual—
										(i)to certify
				that—
											(I)such individual
				understands the rules and requirements of the program, and
											(II)such individual
				is an eligible individual, or
											(ii)to provide the
				eligible entity with the income eligibility certificate provided to such
				individual under section 7529, and
										(B)may request that
				such individual disclose the individual's Federal income tax return for the
				immediately preceding taxable year or to grant the eligible entity access to
				such return.
									(d)New
				participating individualFor purposes of this section, the term
				new participating individual means an eligible individual
				who—
								(1)makes a qualified
				retirement savings contribution during the taxable year of the eligible entity
				to a participating retirement plan, and
								(2)has not made a
				qualified retirement savings contribution to any eligible retirement plan
				maintained by the eligible entity in any preceding taxable year of the eligible
				entity.
								(e)Other
				definitionsFor purposes of this section—
								(1)Eligible
				entity
									(A)In
				generalThe term eligible entity means, with respect
				to any eligible retirement matching program, any person which—
										(i)has a
				relationship described in subparagraph (B) to the participating retirement plan
				under the program, and
										(ii)is designated as
				the eligible entity under the program.
										(B)Relationship
				describedA person has a relationship described in this
				subparagraph to a participating retirement plan if such person is—
										(i)the employer
				maintaining the plan,
										(ii)the plan
				administrator,
										(iii)the trustee of
				the plan, or
										(iv)any other person
				specified under regulations prescribed by the Secretary.
										(2)Eligible
				individual
									(A)In
				generalThe term eligible individual means, with
				respect to any taxable year, an individual who—
										(i)has attained the
				age of 18 as of the last day of such taxable year,
										(ii)was not a
				student (as defined in section 151(c)(4)) for the immediately preceding taxable
				year,
										(iii)is not an
				individual with respect to whom a deduction under section 151 is allowable to
				another taxpayer for a taxable year of the other taxpayer ending during the
				immediately preceding taxable year of the individual, and
										(iv)is a taxpayer
				the modified adjusted gross income of whom for the immediately preceding
				taxable year does not exceed—
											(I)$50,000, in the
				case of a taxpayer described in section 1(a),
											(II)$37,500, in the
				case of a taxpayer described in section 1(b), and
											(III)$25,000, in the
				case of any other taxpayer.
											(B)Modified
				adjusted gross incomeFor purposes of subparagraph (A)(iv), the
				term modified adjusted gross income means adjusted gross income
				determined without regard to sections 911, 931, and 933.
									(C)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2008, each of the dollar amounts in subparagraph (A)(iv)
				shall be increased by an amount equal to—
										(i)such dollar
				amount, multiplied by
										(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting `calendar
				year 2007 for `calendar year 1992 in subparagraph (B)
				thereof.
										Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $500.(3)Qualified
				savings matchThe term qualified savings match means
				a contribution by an eligible entity on behalf of an eligible individual to a
				participating retirement plan in an amount equal to 50 percent of the qualified
				retirement savings contribution made by such eligible individual during the
				taxable year.
								(4)Qualified
				retirement savings contributions
									(A)In
				generalThe term qualified retirement savings
				contributions means, with respect to any taxable year of an eligible
				individual—
										(i)the amount of
				contributions made by such eligible individual to a participating retirement
				plan for such individual's benefit, or
										(ii)the amount of
				elective deferrals made by or on behalf of such eligible individual under a
				participating retirement plan.
										(B)Reduction for
				certain distributions
										(i)In
				generalThe qualified retirement savings contributions determined
				under subparagraph (A) shall be reduced (but not below zero) by the aggregate
				distributions received by the individual during the testing period from all
				eligible retirement plans of such individual. The preceding sentence shall not
				apply to the portion of any distribution which is not includible in gross
				income by reason of a trustee-to-trustee transfer or a rollover
				distribution.
										(ii)Testing
				periodFor purposes of clause (i), the testing period, with
				respect to a taxable year, is the period which includes such taxable year and
				the 2 preceding taxable years.
										(iii)Excepted
				distributionsThere shall not be taken into account under clause
				(i)—
											(I)any distribution
				referred to in section 72(p), 401(k)(8), 401(m)(6), 402(g)(2), 404(k), or
				408(d)(4),
											(II)any distribution
				to which section 408A(d)(3) applies, and
											(III)any
				distribution to which subsection (f) applies.
											(iv)Treatment of
				distributions received by spouse of individualFor purposes of
				determining distributions received by an individual under clause (i) for any
				taxable year, any distribution received by the spouse of such individual shall
				be treated as received by such individual if such individual and spouse file a
				joint return for such taxable year and for the taxable year during which the
				spouse receives the distribution.
										(5)Participating
				retirement planThe term participating retirement
				plan means any eligible retirement plan which is part of an eligible
				retirement matching program.
								(6)Eligible
				retirement planThe term eligible retirement plan
				has the meaning given such term under section 402(c)(8)(B).
								(f)Treatment of
				disqualified savings matches
								(1)In
				generalIf any individual receives a disqualified savings match
				in any taxable year, then—
									(A)an amount equal
				to such disqualified savings match plus any earnings attributable to such
				disqualified savings match shall be distributed to such individual, and
									(B)the tax imposed
				under this chapter for such taxable year on such eligible individual shall be
				increased by an amount equal to 100 percent of such disqualified savings
				match.
									(2)Treatment of
				distribution
									(A)IncomeNotwithstanding
				section 72(x)—
										(i)any disqualified
				savings match for any taxable year shall not be included in the gross income of
				the individual for the taxable year, and
										(ii)the amount of
				any distribution made pursuant to paragraph (1)(A) shall not be included in
				gross income for the taxable year.
										(B)PenaltiesSection
				72(t) shall not apply to any distribution made pursuant to paragraph
				(1)(A).
									(C)Effect on
				plansA plan shall not be treated as failing to meet the
				requirements of section 401(k)(2)(B), 403(b)(7)(A)(ii), or 403(b)(11) by reason
				of any distribution made pursuant to paragraph (1)(A).
									(3)Disqualified
				savings matchFor purposes of this subsection, the term
				disqualified savings match means, with respect to any taxable year
				of an individual—
									(A)in the case of an
				individual who is not an eligible individual for such taxable year, any payment
				under an eligible retirement matching program for which an eligible entity
				claims a credit under subsection (a), and
									(B)in the case of an
				individual who is an eligible individual for such taxable year, the amount of
				aggregate qualified savings matches received under one or more participating
				retirement plans which is in excess of $1,000.
									(g)Special
				rules
								(1)Denial of
				double benefitNo deduction or credit (other than under this
				section) shall be allowed under this chapter with respect to any expense which
				is taken into account under subsection (a) in determining the credit under this
				section.
								(2)Coordination
				with pension plan rules
									(A)In
				generalAny qualified savings match which is made by an eligible
				entity under an eligible retirement matching program—
										(i)shall not be
				treated as a matching contribution of the entity for purposes of this title,
				and
										(ii)shall not be
				subject to any otherwise applicable limitation contained in section 402(g),
				402(h), 403(b), 404(a), 404(h), 408, 415, or 457, and shall not be taken into
				account in applying such limitations to other contributions or benefits under
				such plan or any other plan, with respect to the year in which the contribution
				is made.
										(B)Effect on
				plansA plan shall not be treated as failing to meet the
				requirements of section 401(a)(4), 401(a)(26), 401(k)(3), 401(k)(11),
				401(k)(12), 401(m), 403(b)(12), 408(k)(3), 408(k)(6), 408(p), 410(b), or 416 by
				reason of any qualified savings match made by an eligible entity under an
				eligible retirement matching program.
									(h)Credit May Be
				Transferred
								(1)In
				generalAn eligible entity may transfer any credit allowable to
				the eligible entity under subsection (a) to any person other than to another
				eligible entity which is exempt from tax under this title. The determination as
				to whether a credit is allowable shall be made without regard to the tax-exempt
				status of the eligible entity.
								(2)Consent
				required for revocationAny transfer under paragraph (1) may be
				revoked only with the consent of the Secretary.
								(3)RegulationsThe
				Secretary may prescribe such regulations as necessary to ensure that any credit
				described in paragraph (1) is claimed once and not retransferred by a
				transferee.
								(i)Reports
								(1)In
				generalEach eligible entity shall make such reports to the
				Secretary and to eligible individuals regarding—
									(A)qualified savings
				matches provided under an eligible retirement matching program,
									(B)distributions
				from any participating retirement plan account aggregating $10 or more during
				any calendar year, and
									(C)such other
				information as the Secretary may require.
									(2)Time for making
				reportsThe reports required by this subsection—
									(A)shall be filed at
				such time and in such manner as the Secretary prescribes, and
									(B)shall be
				furnished to eligible individuals—
										(i)not later than
				January 31 of the calendar year following the calendar year to which such
				reports relate, and
										(ii)in such manner
				as the Secretary prescribes.
										(j)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this
				section.
							.
				(2)Credit treated
			 as business creditSection 38(b) of such Code (relating to
			 current year business credit) is amended by striking and at the
			 end of paragraph (29), by striking the period at the end of paragraph (30) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
					
						(31)the retirement
				plan investment credit determined under section
				45N(a).
						.
				(b)Treatment of
			 matching contributionsSection 72 of the Internal Revenue Code of
			 1986 is amended by redesignating subsection (x) as subsection (y) and by
			 inserting after subsection (w) the following new subsection:
				
					(x)Treatment of
				eligible retirement matching program contributions
						(1)In
				generalIf an eligible entity provides a qualified savings match
				to an eligible retirement plan under an eligible retirement matching program,
				then the amount of such match—
							(A)shall be treated
				as income to the eligible individual, and
							(B)shall be added to
				the investment on the contract.
							(2)DefinitionsAny
				term used in this subsection which is also used in section 45N shall have the
				meaning given such term by section
				45N.
						.
			(c)Certificates of
			 eligibilityChapter 77 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new section:
				
					7529.Certificate
				of income eligibility for eligible retirement matching programs
						(a)In
				generalThe Secretary shall establish a program for providing
				income eligibility certificates to taxpayers who meet the requirements of
				clauses (iii) and (iv) of section 45N(e)(2)(A).
						(b)Provision of
				certificate through mailAs soon as practicable after receiving a
				taxpayer's return for a taxable year, the Secretary shall mail such certificate
				to the
				taxpayer.
						.
			(d)Penalty on
			 eligible entities for matching contributions to ineligible
			 individualsPart I of subchapter B of chapter 68 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					6720B.Payment of
				qualified matching contributions to ineligible individuals
						(a)In
				generalIf an eligible entity provides ineligible savings matches
				under an eligible retirement program to 10 percent or more of the individuals
				participating in such program during the taxable year, then such eligible
				entity shall pay a penalty in an amount equal to 25 percent of the credit
				allowed to such entity under section 45N for such taxable year.
						(b)Penalty in case
				of intentional disregardIf an eligible entity provides an
				ineligible savings match to an individual in any taxable year due to
				intentional disregard of whether such individual is an eligible individual,
				such eligible entity shall pay a penalty in an amount equal to 100 percent of
				the credit allowed to such entity under section 45N for such taxable
				year.
						(c)DefinitionsFor
				purposes of this section—
							(1)Ineligible
				savings matchThe term ineligible savings match
				means a qualified savings match which is paid to an individual who is not an
				eligible individual for the taxable year in which the qualified savings match
				is paid.
							(2)Other
				definitionsAny term used in this section which is also used in
				section 45N shall have the meaning given such term by section
				45N.
							.
			(e)Coordination
			 with savers' creditSection 25B(c) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
				
					(3)Participation
				in eligible retirement matching programsThe term eligible
				individual shall not include any individual who receives a qualified
				savings match under an eligible retirement matching program under section 45N
				during the taxable
				year.
					.
			(f)Account funds
			 disregarded for purposes of certain means-tested Federal programs
				(1)Earned income
			 creditSubparagraph (B) of section 32(c)(2) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (v), by striking the period at the end of clause (vi) and inserting
			 , and, and by adding at the end the following new clause:
					
						(vii)no qualified
				savings match (as defined in section 45N(e)(3)), including earnings thereon,
				paid as part of an eligible retirement matching program (as defined in section
				45N(c)) shall be taken into
				account.
						.
				(2)Other
			 programsNotwithstanding any
			 other provision of Federal law that requires consideration of 1 or more
			 financial circumstances of an individual, for the purpose of determining
			 eligibility to receive, or the amount of, any assistance or benefit authorized
			 by such provision to be provided to or for the benefit of such individual, the
			 amount of any qualified savings match (within the meaning of section 45N(e)(3)
			 of the Internal Revenue Code of 1986, as added by this Act), including earnings
			 thereon, paid to such individual under an eligible retirement matching program
			 (as defined in section 45N(c) of such Code) shall be disregarded for such
			 purpose.
				(g)Clerical
			 amendments
				(1)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
					
						
							Sec. 45N. Retirement plan investment
				credit.
						
						.
				(2)The table of
			 sections for part I of subchapter B of chapter 68 of such Code is amended by
			 adding at the end the following new item:
					
						
							Sec. 6720B. Payment of qualified matching contributions to
				ineligible
				individuals.
						
						.
				(3)The table of sections for chapter 77 of
			 such Code is amended by adding at the end the following new item:
					
						
							Sec. 7529. Certificate of income eligibility for eligible
				retirement matching
				programs.
						
						.
				(h)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2007.
			
